United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lawrence, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0619
Issued: August 4, 2015

Case Submitted on the Record

ERRATUM
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

The Board issued a decision and order in the above-entitled case on July 17, 2015
affirming a January 8, 2015 decision of the Office of Workers’ Compensation Programs. On
page seven, the analysis portion of the decision and order reads as: “The Board notes that
there is no indication that OWCP properly found that it was necessary in this claim for the
treating physician to identify and discuss all the medical history related to appellant’s hip
condition. OWCP misinterpreted or misapplied the appropriate standard of causal
relationship.” It should read: The Board notes that there is no indication that OWCP
misinterpreted or misapplied the appropriate standard of causal relationship. OWCP properly
found that it was necessary in this claim for the treating physician to identify and discuss all of
the medical history related to appellant’s hip condition.

The Board will reissue the decision and order to reflect the above-noted change.
Issued: August 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

